ACCEPTED
                                                                                              01-14-00620-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          4/1/2015 3:29:30 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                       CLERK

                                  No. 01-14-00620-CR

                                          In the                            FILED IN
                                   Court of Appeals                  1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                         For the
                                                                     4/1/2015 3:29:30 PM
                                First District of Texas              CHRISTOPHER A. PRINE
                                       At Houston                            Clerk


                               

                                       No. 1394253
                                In the 176th District Court
                                   Harris County, Texas

                               

                       BRODRICK RENALDA FRENCH
                                         Appellant
                                           v.
                             THE STATE OF TEXAS
                                         Appellee

                               

                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                               


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:
          1. In the 176th District Court of Harris County, Texas, in cause number 1394253, the

Appellant was convicted on July 15, 2014, in The State of Texas v. Brodrick Renalda

French.

          2. For the offense of robbery, his punishment was assessed at twenty-seven years in

prison.

          3. A written notice of appeal was timely filed on July 15, 2014.

          4. Appellant’s brief was filed with this Court on February 19, 2015.

          5. The State’s brief was due to be filed with this Court on March 23, 2015.

          6. An extension of time in which to file the State’s brief is requested until April 2,

2015.

          7. No previous extensions have been granted to the State.

          8. The facts relied upon to explain the need for this extension are:

          The State’s brief in this case has been prepared by an appellate intern, who has
          also been attending law school during this same time period. Therefore,
          additional time has been necessary in order to prepare the State’s brief.
       WHEREFORE, the State prays that this Court will grant an extension of time until

April 2, 2015, in which to file the State’s brief in this case.


                                                              Respectfully submitted,

                                                              /s/ Alan Curry

                                                              ALAN CURRY
                                                              Assistant District Attorney
                                                              Harris County, Texas
                                                              1201 Franklin, Suite 600
                                                              Houston, Texas 77002
                                                              (713) 755-5826
                                                              TBC No. 05263700
                                                              curry_alan@dao.hctx.net

                                CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following addresses on April 1, 2015:

       David Garza
       Attorney at Law
       102 South Lockwood
       Houston, Texas 77011


                                                              /s/ Alan Curry

                                                              ALAN CURRY
                                                              Assistant District Attorney
                                                              Harris County, Texas
                                                              1201 Franklin, Suite 600
                                                              Houston, Texas 77002
                                                              (713) 755-5826
                                                              TBC No. 05263700
                                                              curry_alan@dao.hctx.net

Date: April 1, 2015